 



EXHIBIT 10.23
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
NONEXCLUSIVE SUBLICENSE
AGREEMENT UNDER THE CASKEY PATENTS
THIS NONEXCLUSIVE SUBLICENSE AGREEMENT (the “Agreement”) is made and is
effective the thirtieth (30th) day of June 2006 (the “Effective Date”) by and
between Digene Corporation (“DIGENE”), a Delaware corporation with its principal
place of business at 1201 Clopper Road, Gaithersburg, MD 20878, and Abbott
Laboratories (“ABBOTT”), an Illinois corporation having its principal place of
business at 100 Abbott Park Road, Abbott Park, IL, 60064 USA
WITNESSETH:
RECITALS
WHEREAS, United States patent No. 5,582,989 and foreign counterparts thereto
(the “Caskey Patents) generally disclose and claim certain inventions generally
characterized as Multiple Genomic DNA Amplification for Deletion Detection;
WHEREAS, ABBOTT holds an exclusive license with the right to grant sublicenses
under the Caskey Patents from the Baylor College of Medicine (“BAYLOR”);
WHEREAS, DIGENE is in the business of developing, manufacturing and selling
diagnostic products; and
WHEREAS, ABBOTT and DIGENE have agreed to enter into a sublicense agreement with
respect to the Caskey Patents, on the terms and conditions set forth herein,
DIGENE and ABBOTT agree hereto as follows:
1. DEFINITIONS
     1.1 “Affiliate” of a party shall mean any other person or entity that at
the relevant time directly or indirectly controls, is controlled by, or is under
common control with such party through the ownership or control, directly or
indirectly, of more than 50% of all the voting power of the shares or other
interests entitled to vote for the election of directors or other governing
authority or otherwise having the power to govern the financial and operating
policies or to appoint the management of an organization.
     1.2 “Caskey Patents” shall mean United States Patent No. 5,582,989 by
Caskey, et al., as described above, and foreign counterparts thereto,
continuations, continuations in part that Abbott has the right and power to
grant a sublicense to such continuation in part, divisionals, reissues, and
reexaminations thereof and patents and patent applications claiming priority
therefrom, including, without limitation, the patents listed in Exhibit 1 and
incorporated herein by reference.

 



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
     1.3 “Field” shall mean human in vitro diagnostics.
     1.4 “First Commercial Sale” shall mean the first time DIGENE transfers
Licensed Product to an independent third party or performs a Licensed Process
for monetary consideration.
     1.5 “Indemnitee” shall mean:

  (a)   ABBOTT, its directors, officers, employees and agents; and     (b)  
BAYLOR, the Howard Hughes Medical Institute, their officers, employees and
agents, and the inventors of the Caskey patents.

     1.6 “Licensed Process” shall mean any process that would constitute, but
for the sublicense granted herein, an infringement of any Valid Claim within the
Caskey Patents.
     1.7 “Licensed Product” shall mean any product which, the making, using,
selling, offering for sale or importing of which, would constitute, but for the
sublicense granted herein, an infringement of any Valid Claim within the Caskey
Patents.
     1.8 “Valid Claim” shall mean an issued claim of the Caskey Patents which
has not been ruled invalid by a court or an administrative agency of competent
jurisdiction from which all appeals have been exhausted.
2. GRANT
     2.1 Subject to the terms and conditions of this Agreement, ABBOTT hereby
grants to DIGENE a fully paid-up worldwide, nonexclusive, irrevocable,
nontransferable sublicense without the right to sublicense, to make, have made,
use, offer for sale, sell, have sold, and import Licensed Products and Licensed
Processes for use in the Field. The sublicense and right granted to DIGENE shall
extend to any and all DIGENE Affiliates.
     2.2 The right to sell Licensed Product granted herein shall extend to
DIGENE Distributors relative to the distribution of Licensed Products from their
respective DIGENE supplier. The right to use Licensed Products shall extend to
DIGENE’s end-user customers.
3. FEES
     3.1 In consideration for the sublicenses, releases and rights granted
herein, DIGENE agrees to pay to ABBOTT or its designee the non-refundable sum of
Three Million Five Hundred Thousand U.S. Dollars ($3,500,000) payable as
follows:

  (a)   One Million U.S. Dollars ($1,000,000) within thirty (30) days of the
Effective Date of this Agreement;

-2-



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

  (b)   One Million Two Hundred Fifty Thousand U.S. Dollars ($1,250,000) on or
before December 31, 2006; and     (c)   One Million Two Hundred Fifty Thousand
U.S. Dollars ($1,250,000) on or before July 1, 2007.

     3.2 DIGENE agrees that the fee specified in paragraph 3.1 herein, is a
single fee for the paid up sublicense granted in paragraph 2.1, and that the fee
is due and owing in the manner specified as of the Effective Date, and any
subsequent decision by DIGENE to exercise its rights under the sublicense or not
exercise its rights as the case may be, or any change in the status of the
Caskey Patents shall have no effect on DIGENE’s continuing obligation to pay the
fee and make the payments specified in paragraph 3.1.
     3.3 DIGENE agrees to pay to ABBOTT or its designee the non-refundable sum
of [***********] U.S. Dollars ($[*******]) within sixty (60) days of the First
Commercial Sale of a Licensed Product or a Licensed Process directed to the
detection of any human papilloma virus (HPV). DIGENE shall notify ABBOTT
promptly following its First Commercial Sale of a Licensed Product or a Licensed
Process directed to the detection of any HPV.
     3.4 All payments due ABBOTT shall be made in U.S. Dollars by wire transfer
to:
Bank Name: [*****]
SWIFT Code: [****]
ABA#: [*****]
Beneficiary Name: [*****]
Beneficiary Acct ID: [****]
Ref: Digene/Abbott Molecular Sublicense to Caskey Patents
or as ABBOTT may designate in a notice to DIGENE.
4. TERM AND TERMINATION
     4.1 Unless otherwise terminated by operation of law or by acts of the
parties in accordance with the terms of this Agreement, this Agreement shall be
in force from the Effective Date and shall remain in effect for the life of the
Caskey Patents (i.e., until all of the Caskey Patents have expired). ABBOTT
shall provide prompt written notice to DIGENE upon any earlier expiration or
termination of any of the Caskey Patents than indicated in Exhibit 1.
     4.2 Any termination of this Agreement shall not affect

  (a)   A party’s obligations which have accrued prior to termination;     (b)  
DIGENE’s continuing obligation to indemnify the Indemnitees in accordance with
Article 7; and

-3-



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

  (c)   The parties’ continuing obligation to maintain the confidentiality of
the terms of this Agreement.

     4.3 Should either party violate or fail to perform any material term or
covenant of this Agreement, the non-defaulting party may give written notice of
such default to the defaulting party. The parties shall then resolve the dispute
and alleged default in accordance with Section 12.6 herein.
     4.4 ABBOTT shall have the right to terminate this Agreement and the
sublicense and rights and covenants granted herein in the event that DIGENE
initiates any suit, reexamination, nullity action, opposition to grant or other
legal action seeking to invalidate any claims of a Caskey Patent or supports any
of the foregoing actions.
5. LIMITED WARRANTY
     5.1 ABBOTT represents and warrants that it is the exclusive licensee of the
Caskey Patents and has all lawful rights and powers necessary to enter into this
Agreement and to grant the sublicenses and rights granted hereunder. ABBOTT
further represents and warrants that this Agreement will be assigned to BAYLOR
and BAYLOR will respect its terms in the event ABBOTT loses its exclusive
license and the right to grant the sublicenses and rights granted hereunder.
     5.2 The sublicenses and rights granted herein are provided WITHOUT WARRANTY
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER WARRANTY,
EXPRESS OR IMPLIED. EXCEPT AS TO THE CASKEY PATENTS SUBLICENSED HEREUNDER,
ABBOTT MAKES NO REPRESENTATION OR WARRANTY THAT THE LICENSED PRODUCTS OR
LICENSED PROCESSES WILL NOT INFRINGE ANY PATENT, OTHER THAN THE CASKEY PATENTS,
OR OTHER PROPRIETARY RIGHT.
     5.3 IN NO EVENT WILL ABBOTT BE LIABLE FOR ANY INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES RESULTING FROM DIGENE’S EXERCISE OF THIS SUBL1CENSE OR USE
OF LICENSED PRODUCTS.
6. PATENT MARKING
     6.1 DIGENE agrees to mark all Licensed Products made, used or sold under
the terms of this Agreement, or their containers, with the applicable patent
numbers listed in Exhibit 1.
     6.2 DIGENE agrees to cause its Affiliates to mark all Licensed Products
made, used or sold under the terms of this Agreement, or their containers as
feasible with the applicable patent number of any applicable Caskey Patents
practiced thereby.

-4-



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
7. INDEMNIFICATION
     7.1 DIGENE will indemnify, hold harmless and defend Indemnitees against any
and all claims, causes of action, suits, proceedings, losses, damages, demands,
fees, expenses, fines, penalties and costs (including reasonable attorney’s
fees) (“Claims”) arising out of, relating to or in connection with any third
party action which result from or arise out of DIGENE’s exercise of the
sublicense and rights granted herein including any sale, manufacture or use of a
Licensed Product or Licensed Process. This indemnification will include, but not
be limited to, any product liability.
     7.2 ABBOTT shall promptly notify DIGENE in writing of any Claim which
ABBOTT believes it may have a right of indemnification under this Agreement.
ABBOTT will provide reasonable cooperation to DIGENE for any Claim for which
DIGENE is indemnifying and holding ABBOTT harmless.
     7.3 Abbott shall indemnify, defend and hold DIGENE and its Affiliates and
their officers, directors, employees, and representatives harmless from and
against any and all Claims arising out of, relating to or in connection with any
third party action against DIGENE for infringement of the Caskey Patents,
     7.4 DIGENE shall promptly notify ABBOTT in writing of any Claim which
DIGENE believes it may have a right of indemnification under this Agreement.
DIGENE will provide reasonable cooperation to ABBOTT for any Claim for which
ABBOTT is indemnifying and holding DIGENE harmless.
8. NOTICES
     8.1 Any notice or payment required to be given to either party shall be
deemed to have been properly given and to be effective (a) on the date of
delivery if delivered in person or by facsimile or (b) five (5) days after
mailing by first-class certified mail, postage paid, to the respective addresses
identified below; or to such other address as the applicable party shall
designate by written notice to the other party.

         
 
  If to Abbott:   Abbott Molecular Inc.
 
      1300 East Touhy Avenue
 
      Des Plaines, IL 60018
 
      Attention: Director of Licensing and Business Development
 
      Facsimile Number: 224.361.7054

-5-



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

         
 
  With a copy to:   Abbott Laboratories
 
      Dept. 322, Bldg. AP6A/2
 
      100 Abbott Park Road
 
      Abbott Park, IL 0064-6049
 
      Attention: Divisional Vice President,
 
     
Medical Products Group Legal Operations
 
      Facsimile Number: 847.938.1206
 
       
 
  If to DIGENE:   Digene Corporation
 
      Chief Executive Officer
 
      1201 Clopper Road
 
      Gaithersburg, Maryland 20878
 
      Facsimile Number: 301.944.7017
 
       
 
  With a copy to:   Digene Corporation
 
      Senior Vice President, General Counsel and Secretary
 
      1201 Clopper Road
 
      Gaithersburg, MD 20878
 
      Facsimile Number: 240.632.7406

9. ASSIGNMENT
     9.1 This Agreement is binding upon and shall inure to the benefit of
ABBOTT, its successors and assigns, but shall be personal to DIGENE. The
sublicenses and rights granted herein to DIGENE are not assignable by them
except in whole to:

  (a)   A bona fide purchaser of DIGENE as a result of a merger or acquisition
or asset purchase or of any of its Affiliates to which the sublicense and rights
pertain, provided that such bona fide purchaser agrees to the terms and
conditions of this Agreement; and     (b)   A wholly owned Affiliate of DIGENE.

10. GOVERNING LAW
     10.1 The Agreement and its construction are subject to the laws of the
State of Illinois with the exception of any choice of law provisions.
11. CONFIDENTIALITY
     11.1 Except as required by law, the terms of this Agreement and all
information disclosed to one party by another party and designated as
confidential information by the producing party shall be considered as
confidential information of the producing party and the

-6-



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
party receiving such information shall use the same care to protect such
information as it uses to protect its own information of like kind. Neither
party will use or disclose the terms and conditions of this Agreement to any
third party in any form whatsoever, without the express prior written consent of
the other party, except that ABBOTT will be permitted to disclose the Agreement
and its terms to BAYLOR. In disclosing the Agreement and its terms to BAYLOR,
however, ABBOTT shall impose the same requirements of confidentiality on BAYLOR
as set forth in this paragraph.
12. MISCELLANEOUS
     12.1 Entire Agreement. This Agreement contains the entire understanding of
the parties with regard to the matters set forth in this Agreement and shall
supercede all previous communications, representations or understandings either
oral or written, between the parties relating to the subject matter hereof.
     12.2 Amendment or Modification. No Party shall claim any amendment,
modification or release from any provision hereof by mutual agreement, unless in
writing signed by an authorized representative of each Party and under no
circumstances shall a Party claim any amendment, modification or release from
any provision of this Agreement by virtue of a Party signing or complying with
the terms of the other Party’s purchase order or order acknowledgment forms or
failing to object to any term or condition that is contained in any such forms.
     12.3 Survivability. In case any of the provisions contained in this
Agreement shall be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
hereof and this Agreement shall be construed as if such invalid or illegal or
unenforceable provisions had never been contained herein.
     12.4 Counterparts. This Agreement may be executed in duplicate originals at
the convenience of the parties.
     12.5 Public Announcements. No Party shall make any public announcement or
other disclosure concerning the transactions contemplated herein, or make any
public statement which includes the name of the other Party or any of its
Affiliates, or otherwise use the name of another Party or any of its Affiliates
in any public statement or document, except as may be required by regulatory
authority, law or judicial order (and then only following consultation with the
other Party), without the prior written consent of the other Party.
     12.6 Dispute Resolution. DIGENE and ABBOTT shall first employ reasonable
efforts to resolve controversies or disputes between them arising out of or
relating to this Agreement before resorting to alternative dispute resolution
process. Any remaining controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be resolved through the process and
rules for alternative dispute resolution described in the attached Exhibit 2,
which is incorporated herein by reference. The venue for any such arbitration
proceeding shall be New York, New York.

-7-



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
IN WITNESS WHEREOF ABBOTT and DIGENE have executed this Agreement by their
respective officers hereunto duly authorized on the day and year written below.

              ABBOTT LABORATORIES   DIGENE CORPORATION
 
           
By:
  /s/ Edward L. Michael   By:   /s/ Evan Jones
 
           
 
  Edward L. Michael       Evan Jones
 
  President, Abbott Molecular       Chief Executive Officer and
 
          Chairman
 
            Date: 6/28/06   Date: 6/29/06

-8-